     Case 3:20-cv-00364-MMD-CLB Document 16 Filed 12/07/20 Page 1 of 1


1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                ***
6     DELJUAN MARKE GOODLOW,                            Case No. 3:20-cv-00364-MMD-CLB
7                                       Petitioner,                    ORDER
             v.
8
      ISIDRO BACA, et al.,
9
                                   Respondents.
10

11          In this habeas corpus action, the petitioner, Deljuan Marke Goodlow, was due to

12   file a second amended habeas petition by December 8, 2020. (ECF No. 14.)

13          On December 7, 2020, Petitioner filed his first motion for extension of time (ECF

14   No. 15), requesting an extension of time to February 5, 2021 (a 59-day extension), to file

15   his second amended petition. Petitioner’s counsel states in the motion that the extension

16   of time is necessary because of her obligations in other cases. Respondents do not

17   oppose the motion for extension of time. The Court finds that the motion for extension of

18   time is made in good faith and not solely for the purpose of delay, and there is good cause

19   for the extension of time. The Court will grant this motion for extension of time.

20          It is therefore ordered that Petitioner’s Motion for Extension of Time (ECF No. 15)

21   is granted. Petitioner will have until and including February 5, 2021, to file his second

22   amended petition for writ of habeas corpus

23          It is further ordered that, in all other respects, the schedule for further proceedings

24   set forth in the order entered August 5, 2020 (ECF No. 10) will remain in effect.

25          DATED THIS 7th Day of December 2020.

26

27
                                                MIRANDA M. DU
28                                              CHIEF UNITED STATES DISTRICT JUDGE
